DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are presented for examination.
Claim(s) 1-20 has/have been canceled.
Responsive to communication filed on 7/21/2021.

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. 

Applicant argues on pages 8-9 of the remarks:  Regarding claim 21, Clark fails to teach or suggest “determine, based on a job execution history indicating whether or not execution of a plurality of previous jobs completed successfully, a quantity of a set of jobs and a future time at which the quantity of the set of jobs are to be scheduled for execution”, because there is no mention of determining a future time based on job execution history.  Instead, Clark discloses determining a time t to schedule jobs.

Examiner’s response:  The Examiner respectfully disagrees.  The non-final rejection mailed on 4/21/2021 describes how Clark (US 2017/0134330) further in view of Jamjoom (US 10,223,166) teaches a future time at which a quantity of a set of jobs are to be scheduled for execution (non-final rejection mailed on 4/21/2021 at pages 3-6).
Id. at page 6).  Clark discloses determining a quantity of jobs to execute at a “next time around” (US 2017/0134330 at ¶ 34).  Clark discloses “the multi-message consumer 31 has demonstrated a minimum success rate for handling a number of messages in parallel over a defined period in time, the computer system 20 may increase the number of messages simultaneously issued to the consumer 31 and monitor the handling success rate of the consumer 31 for the increased number of messages over a defined period in time” (Id.).
A person having ordinary skill in the art would have found the claimed determined future time based on execution history obvious in view of Clark’s determining a quantity of jobs for a defined period of time based on historical execution success.  Furthermore, Jamjoom makes it even more clear a person having ordinary skill in the art would have found the claimed determining a future time based on historical execution obvious, since Jamjoom demonstrates it was well known to schedule job execution at a future time (non-final rejection mailed on 4/21/2021 at page 6).  Combining Jamjoom’s scheduling tasks at a future time with Clark’s determining a quantity of jobs to schedule based on historical use renders the claimed determining a future time based on historical execution obvious to a person having ordinary skill in the art.

Applicant argues on page 9 of the remarks:  Regarding claim 21, Clark is in the field of message queue distribution and Jamjoom is in the field of scheduling jobs; therefore, a person having ordinary skill in the art would not have found it obvious to combine the references.

Examiner’s response:  The Examiner respectfully disagrees.  Clark is directed toward transmitting messages to consumers for processing by the consumer electronic device (¶ 38).  By transmitting messages for processing by consumer electronic devices, Clark is effectively scheduling execution on consumer electronic devices.  
Jamjoom is directed toward scheduling jobs (abstract).  A person having ordinary skill in the art would have found it obvious to apply Jamjooms job scheduling to Clark’s transmitted messages for processing by consumer electronic devices.
Both Clark and Jamjoom are directed toward executing workloads in computing environments.  Accordingly, the Examiner maintains a person having ordinary skill in the art would have recognized that applying Jamjoom’s scheduling technique to Clark’s allocation of messages to consumers would have predictable yielded the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2017/0134330) and further in view of Netto (US 2017/0116038) and further in view of Jamjoom (US 10,223,166).

Regarding claim 21, Clark teaches: A system, comprising: 
one or more computing devices configured to: 
determine, based on a job execution history indicating whether or not execution of a plurality of previous jobs completed successfully (¶ 56, “the queue manager after initiating in 101 may proceed to 151 in which the queue manager maintains a parallel processing metric for a particular multi-message consumer 31. The parallel processing metric for instance may be the total number of messages M successfully processed at one time by the multi-message consumer 31”), a quantity of a set of jobs to be scheduled for execution at a future time (¶ 59, “the parallel processing metric for the multi-message consumer 31 may be updated in 155, e.g. by updating M or the ratio M/N”; ¶ 60, “Based on the determined (updated) parallel processing metric of the multi-message consumer 31, the queue manager may decide in 159 to distribute a further number of next messages 61 to be processed to the multi-message consumer 31”); 
schedule a first portion of the set of jobs for execution at the future time, wherein the first portion comprises the determined quantity of the set of jobs (¶ , and wherein execution of a remaining portion of the set of jobs is delayed (¶ 25, “The computer system 20 acting as a queue manager of the message queue 60 may relay or distribute messages 61 from the message queue 60 to selected consumers 31”); and 
Clark does not teach, however, Netto teaches: initiate, at the scheduled time, execution of the first portion of the set of jobs (¶ 54, “If at 614, the user chose one of the automatically determined job allocation options, the user chosen option is started or executed at 622”; ¶ 4, “The method may further include monitoring execution of the computer executable jobs allocated in the execution scheduling option selected by the user”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of initiate, at the scheduled time, execution of the first portion of the set of jobs, as taught by Netto, in the same way to the system, as taught by Clark. Both inventions are in the field of executing jobs, and combining them would have predictably resulted in a system configured to “support readjustments in computer job execution allocations”, as indicated by Netto (¶ 1).
Clark and Netto do not teach, however, Jamjoom discloses: a future time at which a quantity of a set of jobs are to be scheduled (col. 14:11-18, “A set .sub.f of ; and 
initiate execute at the future time (col. 14:18-25, “The set .sub.f of selected batch jobs are then activated in the HPC system (block 746) and the current scheduling cycle ends (return to block 718, FIG. 7A)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a future time at which a quantity of a set of jobs are to be scheduled; and initiate execute at the future time, as taught by Jamjoom, in the same way to the system, as taught by Clark. Both inventions are in the field of executing jobs, and combining them would have predictably resulted in “scheduling homogeneous workloads comprising batch jobs, and heterogeneous workloads comprising batch and dedicated jobs, with run-time elasticity wherein resource requirements for a given job can change during run-time execution of the job”, as indicated by Jamjoom (col. 1:8-14).

Regarding claim 22, Clark teaches: the one or more computing devices are further configured to (¶ 58, “the queue manager may proceed to 161 where the queue manager may decide to terminate in 121 or to continue maintaining the parallel processing metric of the respective multi-message consumers 31 in 151”): 
monitor the execution of the first portion of the set of jobs (¶ 57, “The queue manager may monitor in 153 if the multi-message consumer 31 has returned a number of messages 61 to the message queue 60, e.g. P messages 61”); 
schedule an additional portion of the set of jobs for execution at another time, wherein a quantity of jobs in the additional portion of the set of jobs is determined based at least in part on the execution of the first portion of the set of jobs (¶ 60, “Based on the determined (updated) parallel processing metric of the multi-message consumer 31, the queue manager may decide in 159 to distribute a further number of next messages 61 to be processed to the multi-message consumer 31”); and 
initiate, at the other time, execution of the additional portion of the set of jobs (¶ 3, “Message consumption by a consumer may require the consumer to process the message, for example when the publisher requires a response to the message”).

Regarding claim 23, Netto teaches: reserve one or more computing resources of a provider network for the execution of the first portion of the set of jobs (¶ 20, “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand”); and 
execute the first portion of the set of jobs using the one or more computing resources (¶ 54, “Responsive to the user selecting a job allocation option to execute, at 622, the jobs in the job allocation option are started or executed on a computer system infrastructure, e.g., the cloud”).

reserve one or more computing resources of a compute environment for the execution of the first portion of the set of jobs (¶ 59, “The method at 638 may obtain from the user the number and type of resources required to run the user application”), wherein one or more resource types of the computing resources are selected based at least in part on the job execution history (¶ 56, “At 626, based on the monitoring of the job execution and resource status, job estimation and costs may be recomputed. This processing may also use user preferences if available. This processing at 626 may include gathering and updating internal models with historical data at 628, for example, from historical data on completed jobs 630”).

Regarding claim 25, Netto teaches: the job execution history further indicates that the previous jobs are a same type of job as the set of jobs (¶ 60, “In this example, given a job's characteristics, historical data may be used to estimate its execution time as follows: every time a job finishes running, all of its characteristics (such as number of processors, type of application, submission time, and/or other characteristics, along with its total run time) may be added to a database. Then, when a new job arises, similar jobs may be found by calculating the distances between job characteristics”).

Regarding claim 26, Netto teaches: the job execution history further indicates that the previous jobs were submitted by a particular user or member of a particular user group (¶ 61, “Another approach for estimating the runtime is by using a .

Claim(s) 27-31 correspond(s) to claim(s) 21-25, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 32, Clark teaches: determining a value based on the job execution history (¶ 59, “the parallel processing metric for the multi-message consumer 31 may be updated in 155, e.g. by updating M or the ratio M/N”); and 
determining the quantity of a set of jobs to be scheduled based on the value (¶ 60, “Based on the determined (updated) parallel processing metric of the multi-message consumer 31, the queue manager may decide in 159 to distribute a further number of next messages 61 to be processed to the multi-message consumer 31”).

Regarding claim 33, Netto teaches: the job execution history further indicates that the previous jobs were submitted for a particular job or project (¶ 60, “every time a job finishes running, all of its characteristics (such as number of processors, type of application, submission time, and/or other characteristics, along with its total run time) may be added to a database”).

Claim(s) 34-40 correspond(s) to claim(s) 21-26 and 32, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 21-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,534,655 (‘655 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘655 Patent contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
‘655 Patent
21. A system, comprising: one or more computing devices configured to: determine, based on a job execution history indicating whether or not execution of a plurality of previous jobs, and a future time at which the quantity of the set of jobs are to be scheduled for execution; schedule a first portion of the set of jobs to initiate execution at the future time, wherein the first portion comprises the determined quantity of the set of jobs, and wherein execution of a remaining portion of the set of jobs is delayed; and initiate, at the 
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199